Citation Nr: 1735058	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  06-27 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for blood clots of the right leg, as a manifestation of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

4.  Entitlement to service connection blood in the sputum, to include as a manifestations of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

5.  Entitlement to service connection for pain and stiffness in the left ring finger as a manifestation of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

6.  Entitlement to service connection for hemoptysis (claimed as blood in the sputum).

7.  Entitlement to service connection for chondroma of the left ring finger (claimed as pain and stiffness/tumor on the bone).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to March 1992.  His DD 214 lists his military occupational specialty as a combat engineer.  He had over five months of foreign service, and his awards include the Saudi Arabia - Kuwait Liberation Medal and the Southwest Asia Service Medal.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2005 rating decision in which the RO, inter alia, denied the claims on appeal.  In December 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in August 2006.

In August 2007, the Veteran and his wife testified during a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A copy of the transcript is of record.

In October 2007, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (now, Office (AMO)) in Washington, DC, for further action, to include additional development of the evidence.   After partially completing the requested development, the AMO continued to deny the claims (as reflected in a December 2009 supplemental SOC (SSOC)) and returned the matters on appeal to the Board for further appellate consideration.

In April 2011, the Board again remanded the claims on appeal to the RO, via the AM), to complete the previously-requested development.  After accomplishing further action, the AMO again denied the claims (as reflected in an August 2012 SSOC) and returned the matters on appeal to the Board for further appellate consideration.

In December 2012, the Board again remanded the claims for the RO, via the AMO, to complete the requested development. After accomplishing further action, the AMO again denied the claims (as reflected in an April 2013 SSOC) and returned the matters on appeal to the Board for further appellate consideration.

In a March 2014 decision, the Board denied service connection for bilateral hearing loss, tinnitus, residuals of a right ankle injury, blood clots of the right leg, migraines, hemoptysis (claimed as blood in the sputum), and chondroma of the left ring finger (claimed as tumor on the bone).  The Veteran appealed the Board's March 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2014 Order, the Court granted a Joint Motion (filed by representatives of both parties) to vacate and remand that portion of the March 2014 Board decision that denied service connection for bilateral hearing loss, tinnitus, blood clots of the right leg, migraines, hemoptysis (claimed as blood in the sputum), and chondroma of the left ring finger (claimed as pain stiffness/tumor on the bone); and returned these matters to the Board for further proceedings consistent with the Joint Motion.  Notably, the denial of service connection for residuals of a right ankle injury was not disturbed.

In March 2015, the Board remanded these claims for further development.  After accomplishing further action, the agency of original jurisdiction (AOJ) continued to deny the claim (as last reflected in a February 2016 SSOC) and returned these matters to the Board for further appellate consideration.

Subsequently, in a September 2015 rating decision, service connection for chronic headaches was granted.  This matter resolved the claim for service connection and it is no longer before the Board.

While the Veteran previously had a paper claims file, his appeal is now being processed utilizing the paperless, electronic Veteran Benefits Management System (VBMS) and Virtual VA claims processing systems. 

For reasons made clear below, the Board has bifurcated the claims involving complaints of blood clots in the right leg, blood in the sputum, and pain and stiffness in the left ring finger.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).  The Board's decisions addressing the section 1117 aspect of each claim are set forth below.  The matters of entitlement to service connection for hemoptysis and chondroma of the left ring finger, as well as bilateral hearing loss and tinnitus are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 

As a final preliminary matter, the Board notes that, in July 2016, the Veteran testified during a Board hearing before another Veterans Law Judge on the issues of entitlement to service connection for varicose veins and chronic venous inefficiency and entitlement to a total disability rating based on individual unemployability (TDIU).  VA law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  Accordingly, those matters will be the subject of a separate Board decision.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each matter herein decided has been accomplished. 

2.  The Veteran had active duty service in the Southwest Asia Theater of operations during the Persian Gulf War. 

3.  Although the Veteran has reported experiencing blood clots of the right leg, such problems have been attributed to a known clinical diagnosis of venous insufficiency, and not to an undiagnosed illness or other medically unexplained, multi-symptom illness.

4.  Although the Veteran has reported experiencing blood in the sputum, such problems have been attributed to a known clinical diagnosis of hemoptysis, and not to an undiagnosed illness or other medically unexplained, multi-symptom illness.

5.  Although the Veteran has reported experiencing stiffness and pain in the left ring finger, such problems have been attributed to a known clinical diagnosis of chondroma of the left ring finger, and not to an undiagnosed illness or other medically unexplained, multi-symptom illness.


CONCLUSIONS OF LAW

1.  As the Veteran's blood clots have been attributed to a known clinical diagnosis, service connection for blood clots as a manifestation of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, is legally precluded. 38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).

2.  As the Veteran's blood in the sputum has been attributed to a known clinical diagnosis, service connection for blood in the sputum as a manifestation of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, is legally precluded.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).

3.  As the Veteran's claimed tumor on the bone of the left finger has been attributed to a known clinical diagnosis, service connection for chondroma of the left ring finger as a manifestation of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, is legally precluded.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

In connection with each of the matters decided herein, the Veteran has been notified of the reasons for the denial of each matter, d has been afforded the opportunity to present evidence and argument with respect to the claims.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the Veteran.  As will be explained below, the claims lack legal merit.  As the law is dispositive of his claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).


II.  Analysis

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective October 16, 2012, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia Theater of operations).  See 77 Fed. Reg. 63225 (2012). Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b). 

The Board notes that Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  In the revised statute, the term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Effective June 10, 2003, VA promulgated revised regulations to, in part, implement these statutory changes.  See 38 C.F.R. § 3.317(a)(2).

Because the Veteran served in the Southwest Asia Theater of Operations from October 1990 to April 1991, he is a Persian Gulf veteran within the meaning of the applicable statute and regulation.  It must now be determined whether the Veteran's claimed blood clots, blood in the sputum and left ring finger symptoms are associated with undiagnosed illnesses or other qualifying chronic disabilities that became manifest either during the Veteran's Persian Gulf War service or to a degree of 10 percent or more after separation from service.

With regard to blood clots, the Veteran was afforded a VA examination in December 2015.  That examiner found  re, the examiner stated that while the Veteran has experienced blood clots in the right leg, that symptomatology was best explained by a diagnosis of venous insufficiency, which the Board notes will be the subject of a separate Board decision, as explained above.

With regard to blood in the sputum, the December 2015 examiner noted that the Veteran experiences coughing with small flecks of blood.  The examiner explained that the Veteran has hemoptysis and he also carries a diagnosis of gastroesophageal reflux disease (GERD), which may also contribute to his cough.

Furthermore, with regard to pain and stiffness of the left ring finger, the December 2015 VA examiner noted that the Veteran was diagnosed with chondroma of the left ring finger and the Veteran's symptoms are attributable to that diagnosis.

In sum, although the Veteran has reported experiencing blood clots, blood in the sputum, and left ring finger pain and stiffness following service, such problems have been attributed to known clinical diagnoses of venous insufficiency, hemoptysis, and chondroma of the left ring finger, respectively, and not to undiagnosed illnesses or other medically unexplained multi-symptom illnesses.  As such, awarding service connection pursuant to 38 U.S.C.A. § 1117 is legally precluded.

In this adjudication, consideration has been given to the medical evidence as well as the statements of the Veteran and his representative.  However, as indicated above, the claim turns on the complex medical matter of whether the Veteran's symptoms are attributable to one or more known clinical diagnosis/es is a matter within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons not shown to have the appropriate medical training or expertise, neither is competent to render a probative opinion on the complex medical matter upon which this claim turns.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As lay assertions in this regard have no probative value, the Veteran can neither support the claim, nor counter the probative medical evidence of record on this point, on the basis of lay assertions, alone.

The legal authority governing eligibility for VA benefits is clear and specific, and the Board is bound by such authority.  As, on these facts, awarding service connection for blood clots, blood in the sputum, or left ring finger pain and stiffness as a manifestation of undiagnosed illnesses or other qualifying chronic disabilities pursuant to 38 U.S.C.A. §  1117 is legally precluded, this aspect of each of these claims on appeal must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for blood clots as manifestations of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, is denied.

Service connection for blood in the sputum as a manifestation of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, is denied.

Service connection for pain and stiffness/ tumor on the bone of the left ring finger, as a manifestation of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, is denied.


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters..

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In March 2015, the Board remanded these matters, inter alia, to obtain VA medical  opinions (via examination or otherwise) as to the nature and etiology of his claimed disorders.

As regards bilateral hearing loss and tinnitus, the Board remanded those matters for opinions regarding their etiology.  The Board specifically pointed out that the examiner was to comment on a November 1997 treatment record reflecting the Veteran's complaint of progressively decreased hearing over the last three years.

In December 2015, the Veteran was afforded a VA audiology examination.  There, the examiner opined that it was less likely as not that the Veteran's bilateral hearing loss and tinnitus were related to service.  As rationale, the examiner pointed towards the Veteran's post-service noise exposure and the Veteran's in-service audiometric testing results.  The examiner also noted that ". . . there were complaints of hearing loss post-military and exams which suggested hearing loss in 2003 and 2004."  The examiner made no reference to the November 1997 treatment record, which shows the Veteran complained of progressively decreased hearing over the last three years.  Not only did the examiner not address that record, as required by the remand, that record appears to go against the examiner's statement that hearing loss occurred in 2003 and 2004.

As regards the claims for service connection for hemoptysis and chondroma of the left ring finger, an addendum medical opinion was to be obtained or the Veteran was to be afforded a new VA examination.  Specifically, the examiner was to state whether any such complaint or symptom is attributable to a known clinical diagnosis that can be medically explained.  Further, the examiner's attention was drawn to a November 1997 treatment record stating that the Veteran reported first experiencing hemoptysis in 1993.  If the Veteran's symptoms were deemed attributable to known clinical diagnoses, the examiner was to opine as to whether the diagnosed disability was incurred in or aggravated by service.

For hemoptysis, the examiner noted mild hemoptysis, involving small flecks of blood.  The examiner opined that it was less likely than not that hemoptysis was related to service.  The examiner pointed towards the Veteran's history of tobacco use as causing some airway irritation, which led to mild coughing and hemoptysis.  However, the examiner also stated "[i]n addition, the veteran reports that he was living adjacent to a burn pit at one point during Gulf deployment, and this may have contributed to his symptoms."  While the statement regarding the burn pit is speculative (see Bostain v. West, 11 Vet. App. 124, 127 (1998)), it appears to runcounter to the examiner's overall opinion.  Indeed, the examiner concedes that hemoptysis may be related to the Veteran's service but never explains why the disability is not related to the Veteran's living near burn pits during service.  The examiner never explained whether hemoptysis is actually related to the Veteran's service, to include living near burn pits.

For chondroma of the left ring finger, the examiner also opined that it was less likely than not that the disability was related to service.  The examiner stated, as rationale, that there was no evidence of a current disability on the examination.  In any event, the examiner noted that chondroma of the left ring finger was diagnosed in approximately 2005.  Treatment records reveal that the disability was successfully treated thereafter.  The Board notes that the Veteran filed his claim for service connection in 2005.  The Court has explained the presence of a disability at the time of filing of a claim or during its pendency, warrants a finding that the current disability requirement has been met, even if the disability resolves prior to final adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Moreover, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Thus, the fact that the Veteran's disability may have resolved during the pendency of the claim cannot be a basis upon which to find that his disability is not related to service.  The examiner must provide a cogent rationale as to why the disability (even if resolved) is not related to service.

Given the deficiencies discussed above, the Board is unable to find  that substantial compliance with the prior remand directives has  been achieved.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, another remand of these matters is required to ensure such compliance.  Stegall, supra.  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA provides an examination or obtains a medical opinion in connection with a claim, it is obligated to provide or obtain one that is adequate for the determination being  made); and Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

Under these circumstances, a remand is necessary to obtain further addendum opinions from the December 2015 VA examiners.  If the prior examiners are no longer employed by VA or are otherwise unavailable, that fact should be documented in the claims file, and the AOJ should obtain an etiology opinion from an appropriate physician, based on claims file review, if possible.  The AOJ should only arrange for the Veteran to undergo further VA examination(s) to obtain the requested opinion (s) if  deemed medically necessary by the individual(s) designated to provide the addendum opinion(s).  The Veteran is hereby advised that, failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s). See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging to obtain further medical opinions in these claims, to ensure that all due process requirements are met, and the record is complete, the AOJ should  give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to one or more claim(s) on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the physician who examined the Veteran in December 2015 to provide an addendum opinion. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the report should include discussion of the Veteran's documented medical history and assertions.

The examiner should review the claims file, and MUST specifically comment on the November 1997 treatment note reflecting the Veteran's complaint of progressively decreased hearing over the last three (3) years, and state whether or not that evidence alters his previous opinion in any way.

If the prior examiner is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion from an appropriate physician based on file review (if possible).  Only arrange for the Veteran to undergo further VA examination, by an appropriate physician or audiologist, if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

If the Veteran is examined, for each hearing loss and tinnitus, the examiner should as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability results from injury or disease incurred or aggravated in service, to specifically include in-service noise exposure associated with likely combat service in Southwest Asia.

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate), must be provided.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the physician who examined the Veteran in December 2015 to provide an addendum opinion. 

The contents of the entire claims file, paper and electronic, to include complete copy of this REMAND, must be made available to the designated individual, and the report should include discussion of the Veteran's documented medical history and assertions.

With respect to hemoptysis and chondroma of the left ring finger, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or more probability) that each diagnosed disability was incurred in or aggravated by service.

Regarding hemoptysis, the examiner must comment on a November 1997 treatment note stating that the Veteran reported first experiencing hemoptysis in 1993 and the Veteran's assertion that he lived near burn pits during service.  Regarding chondroma of the left ring finger, the examiner may not rely on the fact that the disability has resolved in providing an etiological opinion.

If the prior examiner is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion from an appropriate physician based on file review (if possible).  Only arrange for the Veteran to undergo further VA examination, by an appropriate physician, to obtain opinions responsive to the questions posed above, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

If the prior examiner is not available, or another examination is deemed medically necessary, arrange for the Veteran to undergo VA examination, by an appropriate physician, 

All examination findings (if any), along with a complete, clearly stated rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate), must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran (and any properly designated representative) an SSOC that includes clear reasons and bases for all determinations, and afford him (or them) an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

